PER CURIAM.
Defendant Leon Gaines was charged by grand jury indictment with simple escape, a violation of La.R.S. 14:110. On October 9, 1978, he was tried before a twelve person jury which found him guilty of attempted simple escape. Thereafter, the court sentenced him to serve two and one-half years at hard labor. On appeal he urges two assignments of error.
The subject offense occurred entirely within the confines of Angola State Penitentiary: although defendant escaped from the custody of a prison guard, he was recaptured on the penitentiary grounds. Over defendant’s objection, the trial court instructed the jury that the crime of escape could be completed by a departure from “the place of confinement and the lawful custody of an officer of the Department of Corrections” without actually leaving the prison grounds. Defendant contends that actual departure from the penitentiary is essential to the completed offense and that the instruction was therefore erroneous. Without reaching the merits of the question, we find that any error was harmless. The defense successfully presented its argument to the jury, as the verdict of attempted simple escape reflects. Consequently, the instruction complained of did not influence the verdict and defendant was not prejudiced by it.
Additionally, we find that the sentence of two-and-one-half years’ imprisonment was not excessive under the circumstances of this case.
Accordingly, defendant’s conviction and sentence are affirmed.